DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 22 September 2021. Claims 1 - 6 and 13 - 24 are currently pending. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: --Lateral and Longitudinal Feature Based Image Object Recognition Method, Computer Device, and Non-transitory Computer Readable Storage Medium--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 6 and 13 - 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 22 September 2021.

Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.
On pages 13 - 16 of the remarks the Applicant’s Representative argues that Bharath et al. fail to disclose “the feature extraction in the lateral and longitudinal directions of the image to obtain the lateral feature sequence and longitudinal feature sequence of the image,” “fusing said lateral and longitudinal feature sequences” and “activating the fused feature by using a preset activation function to obtain an image feature”. Furthermore, the Applicant’s Representative argues that Bharath et al. never mention “decoding the obtained image feature.” The Applicant’s Representative argues that Bharath et al. fail to disclose the aforementioned disputed claim limitation(s) because in the present invention “only the data of an image is needed for feature extraction, so as to obtain the lateral feature sequence and longitudinal feature sequence of the image” whereas in the content of Bharath et al. “target areas obtained using masks are obtained as their features by using preset convolutions, and the matching between the input image and the template is calculated (by using traditional operations such as normalization in the process), which depends on not only image data, but also template data, image confidence, template confidence, etc..” In addition, the Applicant’s Representative argues that Bharath et al. fail to disclose the aforementioned disputed claim limitation(s) at least because the present invention applies “the preset activation function to the fused feature, to obtain the image feature”, whereas in the content of Bharath et al. application of 
The Examiner respectfully disagrees. 
Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “only the data of an image is needed for feature extraction, so as to obtain the lateral feature sequence and longitudinal feature sequence of the image”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the Examiner asserts that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Furthermore, the Examiner asserts that Bharath et al. disclose the aforementioned disputed claim limitation(s), see at least figures 2 - 4 and 6, page 2 paragraphs 0044 and 0046 - 0047, page 3 paragraphs 0051 - 0053, 0056 - 0058 and 0060 - 0061, page 4 paragraph 0073 - page 5 paragraph 0082, page 6 xm,n and a y axis template orientation field component tym,n”, that the “two template orientation field components together form a template orientation field tm,n where m and n are template coordinates referring to values of a vector matrix of the template data”, that “for generating the image orientation field, the input data should be the received image data instead of the training image data”, that “a match metric is generated by processing the image orientation field using the template orientation field, the image confidence data and the template confidence data”,  that matching “between template data and image data may be generalised to dk,l is more selective to matching of the template data by using a negated Euclidean Distance, which only gives a zero value match metric when the template and the image orientation field neighbourhoods are exactly the same”, that the “Euclidean distance based match metric mdk,l, without incorporation of the image and template confidence data, is defined in accordance with equation 7” and that in “order to determine whether the target object has been identified in the image data, each value of the calculated match metric is thresholded by a threshold value that can be set by a user or by a different object detector. For example, if one of the calculated match metrics has a value greater than the threshold, then it is determined that the target object has been identified in the image, with the centre of the target object being represented by that match metric value.” The Examiner asserts that the squaring of the output of the convolutions of the x axis and y axis gradient masks with the image data in Bharath et al. correspond to the claimed “performing feature extraction in a lateral direction and in a longitudinal direction of an image respectively, to extract a lateral feature sequence and a longitudinal feature sequence of the image”, that the summing together of the squared convolution outputs in Bharath et al. corresponds to the claimed “fusing the lateral feature sequence and the longitudinal feature sequence to obtain a fused feature”, that the application of the square root function to the output of the summation function in Bharath et al. corresponds to the claimed “activating the xm,n and a y axis template orientation field component tym,n that together form a template orientation field tm,n that is subsequently utilized to recognize an object in the image in Bharath et al. corresponds to the claimed “recognizing an object in the image by decoding the image feature.” Furthermore, the Examiner asserts that Bharath et al. disclose that a preset activation function, the square root function, is applied to the summation of the squared convolution outputs of the x axis and y axis gradient masks, i.e. the fused feature. 
In addition, the Examiner asserts that the instant disclosure fails to explicitly define “decoding” nor does it explain how the step of “decoding the image feature” is performed and/or carried out, see at least page 2 paragraph 0060 and page 3 paragraph 0083 - page 4 paragraph 0086 of the instant disclosure’s corresponding patent application publication, which discloses that the “activation function is then applied to the fused feature to obtain the image feature that can be matched with the template”, that “features of a same object are often scattered, and it is necessary to retain and map the features of objects by applying the preset activation function to the fused feature, to obtain the image feature. The obtained image feature may be matched with a template” and that after the activation, “the obtained image feature may be decoded by a subsequent decoder. Different decoders may be used for different objects. For example, if the specified object to be identified is a text, an Attention decoder 
Moreover, the Examiner asserts that, additionally or alternatively, the aforementioned disputed claim limitation(s) are disclosed by the process of generating template/image phase data/maps and recognizing an object in an image by performing matching between the template phase data/map and the image phase data/map of Bharath et al., see at least figure 6, page 4 paragraph 0073 - page 5 paragraph 0081, page 6 paragraphs 0103 - 0110, page 7 paragraphs 0119 - 0120 and 0128 - 0129 and page 8 paragraphs 0133 - 0135 and 0140 - 0141 of Bharath et al. The Examiner asserts that the output of the convolution of the symmetric mask with the image multiplied by the matrix of weight values for each directional channel, particularly the 0 radians directional channel and the [(K/2) + 1] direction channel, which is the π / 2 radians direction channel when K is even, correspond to the claimed “performing feature extraction in a lateral direction and in a longitudinal direction of an image respectively, to extract a lateral feature sequence and a longitudinal feature sequence of the image”, that that the summation of the outputs of the convolution of the symmetric mask with the image multiplied by the matrix of weight values 
Therefore, the Examiner asserts that Bharath et al. disclose the aforementioned disputed claim limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 13 - 15 and 19 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharath et al. U.S. Publication No. 2010/0226533 A1.

-	With regards to claims 1, 13 and 19, Bharath et al. disclose an image object recognition method, (Bharath et al., Abstract, Fig. 2, Pg. 1 ¶ 0001, 0007 and 0014, Pg. 2 ¶ 0035 and 0039) a computer device, (Bharath et al., Fig. 1, Pg. 2 ¶ 0036 - 0038) comprising a processor (Bharath et al., Fig. 1, Pg. 2 ¶ 0036 - 0038) and a memory; (Bharath et al., Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) wherein the memory is configured to store a computer program; (Bharath et al., Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) and the processor is configured to, when executing the computer program stored on the memory, perform operations, (Bharath et al., Abstract, Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) and a non-transitory computer readable storage medium, having stored thereon a computer program that, when executed by a processor, causes the processor to perform operations (Bharath et al., Abstract, Fig. 1, Pg. 1 ¶ 0024, Pg. 2 ¶ 0036 - 0038) comprising: performing feature extraction in a lateral direction and in a longitudinal direction of view of an image respectively, to extract a lateral feature sequence and a longitudinal feature sequence of the image; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0061, Pg. 4 ¶ 0073 - Pg. 5 ¶ 0082) fusing the lateral feature sequence and the longitudinal feature sequence to obtain a fused feature; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0057 - 0058, Pg. 4 ¶ 0063 - 0067, Pg. 4 ¶ 0076 - Pg. 5 ¶ 0080) activating the fused feature by using a preset activation function to obtain an image feature; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0058, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0080 - 0081, Pg. 6 ¶ 0105 - 0106) and recognizing an object in the image by decoding the image feature. (Bharath et al., Abstract, Fig. 2, Pg. 2 ¶ 0040, 0043 - 0047 and 0050, Pg. 5 ¶ 0082 - 0084, 

-	With regards to claims 2, 14 and 20, Bharath et al. disclose the method, the computer device and the storage medium according to claims 1, 13 and 19, respectively, wherein performing the feature extraction in the lateral direction and in the longitudinal direction of the image respectively to extract the lateral feature sequence and the longitudinal feature sequence of the image, comprises: performing a convolution operation in the lateral direction of the image to obtain a first convolution result, which is used as the lateral feature sequence; (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0061, Pg. 4 ¶ 0073 - 0076, Pg. 5 ¶ 0078 - 0082) and performing a convolution operation in the longitudinal direction of the image to obtain a second convolution result, which is used as the longitudinal feature sequence. (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0061, Pg. 4 ¶ 0073 - 0076, Pg. 5 ¶ 0078 - 0082) 

-	With regards to claims 3, 15 and 21, Bharath et al. disclose the method, the computer device and the storage medium according to claims 2, 14 and 20, respectively, wherein before fusing the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature, the method further comprises: performing a convolution operation on the image based on the lateral feature sequence and the longitudinal feature sequence, (Bharath et al., Figs. 3, 4 & 6, Pg. 3 ¶ 0051 - 0053, 0057 and 0059 - 0061, Pg. 4 ¶ 0072 - 0076, Pg. 5 ¶ 0082) to determine a deformation parameter indicating weights of the lateral  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bharath et al. U.S. Publication No. 2010/0226533 A1 as applied to claims 1, 13 and 19 above, and further in view of Chrysanthakopoulos U.S. Publication No. 2010/0284604 A1.

-	With regards to claims 6, 18 and 24, Bharath et al. disclose the method, the computer device and the storage medium according to claims 1, 13 and 19, respectively. Bharath et al. fail to disclose explicitly wherein fusing the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature, comprises: concatenating the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature. Pertaining to analogous art, Chrysanthakopoulos discloses wherein fusing the lateral feature sequence and the longitudinal feature sequence to obtain the fused feature, .  

Allowable Subject Matter
Claims 4, 5, 16, 17, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667